Citation Nr: 1112713	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1966 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed February 1978 rating decision, the RO denied entitlement to service connection for recurrent dislocations of the left shoulder based on a finding that the Veteran's left shoulder disability existed prior to his active service and was not aggravated by such service.

2.  The evidence associated with the claims file subsequent to the February 1978 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disability.

3.  A left shoulder disability was not found on examination for entrance onto active duty.

4.  A left shoulder disability was present during active service and the evidence fails to clearly and unmistakably demonstrate that the left shoulder disability did not undergo a permanent increase in severity as a result of the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  A left shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left shoulder disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service connection for a left shoulder disability in November 1977.  The Veteran was denied entitlement to service connection for a left shoulder disability in a February 1978 rating decision based on a finding that the Veteran's left shoulder disability existed prior to his active service and was not aggravated beyond the natural progression during active service.  The Veteran did not appeal this decision.

The evidence of record at the time of the February 1978 rating decision included the following:  the Veteran's service treatment records (STRs) showing that the Veteran was treated for recurrent dislocations of the left shoulder during active service; private treatment records from the Veteran's orthopedist showing that the Veteran underwent a putti-platt procedure on his left shoulder in March 1976 to correct recurrent left shoulder dislocations that he reported he had experienced since active service; a December 1977 letter from the Veteran's private orthopedist in which he stated that the Veteran had reported that he began to experience recurrent dislocations of his left shoulder while serving on active duty; and an October 1973 left shoulder X-ray report showing that the Veteran had a subglenoid dislocation of his left humeral head.

The evidence that has been received since the February 1978 rating decision includes the following: a July 2003 letter from the Veteran's brother in which he reported that he remembered the Veteran reporting that he had frequently injured his left shoulder while in active service; numerous statements from the Veteran in which he reports that the physical training he was required to perform while in the USMC caused his left shoulder to dislocate frequently; a letter from Mr. O.M., the Veteran's roommate while he served in the USMC, in which he reported that he remembered the Veteran dislocating his left shoulder one night just by laying in his bunk; a letter from Mr. D.K., who served with the Veteran in the USMC, who reported that it had been well known amongst the members of their unit that the Veteran experienced left shoulder problems while in active service; VA Medical Center treatment notes from March 2001 to October 2009, showing that the Veteran has periodically received treatment for his left shoulder disability at the VA Medical Center; a March 2010 letter from Dr. V.A., the Veteran's private orthopedist, who reported that the Veteran's reported 30-40 left shoulder dislocations in service were a result of his active service in the USMC and did significantly exacerbate any shoulder disability that may have pre-existed the Veteran's active service; and the Veteran's February 2011 Board hearing testimony, at which time he reported that he had not experienced a significant shoulder disability prior to his active service.  

The Board finds that the Veteran's statements that he had not experienced a significant shoulder problem prior to his active service and the statement from Dr. V.A. that the Veteran's active service significantly exacerbated any pre-existing shoulder disability he might have had are new and material.  In this regard the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim for entitlement to service connection for a left shoulder disability is in order.


Entitlement to Service Connection for a Left Shoulder Disability

As noted above, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

A review of the Veteran's service treatment records (STRs) shows that at the time of his enlistment examination, the Veteran checked "yes" to the question of whether he had a painful or trick shoulder on the examination questionnaire.  The examiner elaborated upon the Veteran's answer and noted that the Veteran reported that he had dislocated his shoulder while wrestling.  However, the Veteran's upper extremities were noted to be clinically normal upon physical examination at the time of his enlistment examination.  Therefore, the presumption of soundness applies.  

Further review of the Veteran's STRs shows that in June 1967 the Veteran was seen for complaints of left shoulder dislocation.  At that time, the Veteran was referred to the Naval Hospital at Quantico for an orthopedic consultation.  Later in June 1967, the Veteran was seen for an orthopedic consultation.  At that time, the Veteran reported that he experienced recurrent dislocations of his left shoulder.  He reported having experienced approximately 30-40 dislocations during his active service.  X-rays taken of the Veteran's left shoulder at that time revealed a slight irregularity on the medial surface of the humeral head.  The orthopedist recommended that the Veteran undergo a putti-platt surgical repair.  

Evidence of record indicates that rather than provide the necessary surgical repair, the Veteran was discharged from active service approximately four months following his orthopedic consultation.  

Post-service medical evidence shows that the Veteran began to receive private treatment for his left shoulder disability almost immediately following his separation from active service.  Of record is a December 1967 X-ray report of the Veteran's left shoulder.  Eventually, in March 1976, the Veteran underwent a putti-platt repair of his left shoulder.  In the private treatment notes, it is documented that the Veteran reported that he first began to experience left shoulder problems during his active service.  Current treatment records show that the Veteran still experiences a rather significant left shoulder disability despite the surgical repair in March 1976.  

As discussed above, there are also lay statements corroborating the occurrence of left shoulder dislocations during service.

In light of the Veteran's sworn testimony indicating that he did not have any significant left shoulder problems prior to service, the medical and lay evidence showing that the Veteran experienced numerous left shoulder dislocations in service and the opinion of the Veteran's private orthopedist that the Veteran's active service significantly exacerbated any shoulder disability that may have pre-existed the Veteran's active service, the Board concludes that the evidence does not clearly and unmistakably establish that the Veteran's left shoulder disability was not aggravated by his active service.  Therefore, the presumption of soundness has not been rebutted, and the Veteran is entitled to service connection for his left shoulder disability.


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


